


Exhibit 10.7(e)

 

CABOT OIL & GAS CORPORATION
PERFORMANCE SHARE AWARD AGREEMENT

 

This Performance Award Agreement (the “Agreement”), made and entered into by and
between Cabot Oil & Gas Corporation (the “Company”) with its principal office at
840 Gessner Road, Suite 1400, Houston, Texas 77024 and [ Participant Name ],
(the “Employee”), is dated as of [ February 16, 2012 ].

 

As an additional incentive and inducement to the Employee to remain in the
employment of the Company, and to devote his or her best efforts to the business
and affairs of the Company, the Company hereby awards to the Employee a
Performance Award of [ number of shares granted ] performance shares (the
“Performance Shares”) upon the terms and conditions hereinafter set forth.

 

This Agreement is expressly subject to the terms and provisions of the Company’s
2004 Incentive Plan (the “Plan”). In the event there is a conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall control.  All
undefined capitalized terms used herein that are not otherwise defined shall
have the meanings assigned to them in the Plan.

 

1.                                The performance period for the Performance
Shares subject to this Agreement shall be the period beginning January 1, 2012
and ending December 31, 2014 (the “Performance Period”).

 

2.                                Each Performance Share represents the right to
receive, after the end of the Performance Period and based on the Company’s
performance, the aggregate of from 0 to 100% of the Fair Market Value of a share
of Common Stock payable in Common Stock plus from 0 to 100% of the Fair Market
Value of a share of Common Stock in cash.  The number of shares of Common Stock
and cash to be issued or paid shall be determined based on the relevant criteria
and Common Stock Fair Market Value as of the end of the Performance Period. 
Each Performance Share shall be payable first in Common Stock of the Company and
to the extent that the percentage of a Performance Share earned at the end of
the Performance Period exceeds 100%, such Performance Share percentage shall be
paid in cash.  Cash will also be paid in lieu of the issuance of fractional
shares of Common Stock.  The determination of the amount to be distributed with
respect to a Performance Share at the end of the Performance Period shall be
based upon the Company’s achievement of performance criteria established by the
Committee for the Performance Period as set forth below (the “Performance
Criteria”).

 

The Performance Criteria that determines the number of shares of Common Stock
(and cash) of the Company issued per Performance Share is the relative Total
Shareholder Return (as defined below) on the Company’s Common Stock as compared
to the Total Shareholder Return on the common equity of each company in the
Comparator Group (as defined below).  “Total Shareholder Return” shall be
expressed as a percentage equal to common stock price appreciation as averaged
from the first and last month of the Performance Period plus dividends (on a
cumulative reinvested basis).  The “Comparator Group” is the group of companies
set forth on Exhibit A hereto and which will be used for comparison purposes in
determining if the Performance Criteria have been met.  If any member of the
Comparator Group ceases to have

 

--------------------------------------------------------------------------------


 

publicly traded common stock, the Committee may select a replacement company
which shall be included in the Comparator Group as of January 1, 2012 instead of
the replaced member.

 

After the end of the Performance Period, the shares of Common Stock and cash
earned with respect to each Performance Share for such period shall be
determined based on the relative ranking of the Company versus the Comparator
Group for Total Shareholder Return during the Performance Period using the
following scale:

 

Company Relative
Placement

 

Percent Performance
Shares

 

Value Consideration

 

1-2 (highest)

 

200

%

100% stock / 100% cash

 

3

 

185

%

100% stock / 85% cash

 

4

 

170

%

100% stock / 70% cash

 

5

 

155

%

100% stock / 55% cash

 

6

 

140

%

100% stock / 40% cash

 

7

 

125

%

100% stock / 25% cash

 

8

 

110

%

100% stock / 10% cash

 

9

 

100

%

Stock

 

10

 

90

%

Stock

 

11

 

75

%

Stock

 

12

 

60

%

Stock

 

13

 

45

%

Stock

 

14

 

30

%

Stock

 

15

 

15

%

Stock

 

16-17 (lowest)

 

0

 

 

 

 

3.                                No later than the fifteenth business day
following the close of the Performance Period, the Committee shall determine, in
writing, the extent to which the Performance Criteria have been met and the
amount to be distributed with respect to a Performance Share as provided in
Section 2 hereof and the Company shall issue or pay to the Employee the
appropriate number of shares of Common Stock and cash.  The Committee has sole
and absolute authority and discretion to determine the amount to be distributed
with respect to Performance Shares.  The determination of the Committee shall be
binding and conclusive on the Employee.  Notwithstanding anything in this
Agreement to the contrary, the Employee shall not be entitled to any Common
Stock or cash with respect to the Performance Shares unless and until the
Committee determines and certifies the extent to which the Performance Criteria
have been met.

 

4.                                Except as otherwise provided in this
Section 4, Section 5 or Section 6, in the event the Employee’s employment is
terminated for any reason prior to the completion of the Performance Period, the
Performance Shares shall be immediately forfeited unless otherwise determined by
the Committee.  In the case of the termination of employment by reason of death,
disability, or retirement (under an approved retirement plan), the Performance
Shares shall not be so forfeited and shall otherwise be payable as set forth
herein as if such employment continued through the end of the Performance
Period.  Notwithstanding the foregoing and in the case of a retirement, a
Participant must be an employee of the Company on September 30th of the year the
Performance Shares are granted in order to continue vesting in the Performance
Shares.  Further, a Participant must be an active employee of the Company at the
time the

 

2

--------------------------------------------------------------------------------


 

Compensation Committee of the Board of Directors certifies the results of the
performance shares for employment termination other than death, disability or
retirement.

 

5.                                In consideration of (i) the Company disclosing
and providing access to Confidential Information, as more fully described in
Section 5(a) below, (ii) the grant by the Company of the Performance Shares to
provide an economic incentive to Employee to use Employee’s best efforts during
his/her employment with the Company to advance the business and goodwill of the
Company and in order to protect the Company’s interests in its Confidential
Information and goodwill after the date hereof, and (iii) other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Employee, intending to be legally bound, hereby agrees as
follows:

 

(a)                                 Employee hereby covenants and agrees that at
all times during his or her employment with the Company and for a period of
twenty-nine (29) months after a termination of the Employee’s employment by
reason of retirement as provided in Section 4, he or she will not, without the
prior written consent of the Company’s chief legal officer, either directly or
indirectly, for himself/herself or on behalf of or in conjunction with any other
person, company, partnership, corporation or other entity, engage in any
activities prohibited in the following subsections (1) through (3) of this
Section 5(a):

 

(1)                                 Employee shall not assist or directly or
indirectly provide services, whether as a partner, employee, consultant,
officer, director, manager, agent, associate, investor, or otherwise, to any
person or entity which is at the time of such assistance or provision a
“Competitor” of the Company.  For purposes of this Section 5, the term
“Competitor” means any person or entity that is engaged in the exploration and
production of oil, gas or other hydrocarbons, the transportation thereof, any
other midstream activities or the provision of oilfield services in any state or
county/parish thereof in which the Company conducts business and/or has
established business plans to conduct business activities within the twelve
month period preceding Employee’s termination.

 

(2)                                 In order to assist Employee with his or her
duties, the Company shall continue to provide the Employee with access to
confidential and proprietary information and other confidential information
which is either information not known by actual or potential competitors,
customers and third parties of the Company or is proprietary information of the
Company (“Confidential Information”).  Such Confidential Information shall
include all non-public information the Employee acquired as a result of his or
her positions with the Company that might be of any value to a competitor of the
Company.  Examples of such Confidential Information include, without limitation,
non-public information about the Company’s customers, suppliers, and potential
acquisition targets; its business operations, structure and methods of
operation; its services and pricing; its processes, machines and inventions; it
research and know-how; its business planning and strategies; information
maintained in its computer systems; devices, processes, compilations of
information and records; and future business plans.  Employee agrees that such
Confidential Information remains confidential

 

3

--------------------------------------------------------------------------------


 

even if committed to the Employee’s memory.  Employee agrees not to use,
divulge, or furnish or make accessible to any third party, company, corporation
or other organization (including but not limited to customers, competitors, or
governmental agencies), without the Company’s prior written consent, any
Confidential Information of the Company, except as necessary in performing his
or her duties on behalf of the Company during his or her employment with the
Company.  The Employee’s obligations under this Section will not apply to the
extent that (i) the disclosure of Confidential Information is required by
applicable law; provided that, prior to disclosing such Confidential
Information, to the fullest extent practicable Employee must notify the Company
thereof, which notice will include the basis upon which Employee believes the
information is required to be disclosed, or (ii) information otherwise
determined to be Confidential Information is or becomes generally available to
the public or to persons generally knowledgeable in the Company’s industry
without violation of this Agreement by Employee.

 

(3)                                 Employee agrees that whenever the Employee’s
employment with the Company ends for any reason, (i) all documents containing or
referring to the Company’s Confidential Information as may be in the Employee’s
possession, or over which the Employee may have control, and all other property
of the Company provided to Employee by the Company during the course of
Employee’s employment with the Company will be returned to the Company
immediately, with no request being required; and (ii) all Company computer and
computer-related equipment and software, and all Company property, files,
records, documents, drawings, specifications, lists, equipment and similar items
relating to the business of the Company, whether prepared by the Employee or
otherwise, coming into the Employee’s possession or control during the course of
his or her employment shall remain the exclusive property of the Company, and
shall be delivered by the Employee to the Company immediately, with no request
being required.

 

(b)                                 Employee specifically recognizes and affirms
that each of the covenants contained in Section 5(a)(1) through (3) of this
Agreement is a material and important term of this Agreement which has induced
the Company to provide for the award of Performance Shares granted hereunder,
the disclosure of the Confidential Information referenced herein, and the other
promises made by the Company herein, and the Employee further agrees that in the
event that he or she retires and thereafter (A) the Company determines that
Employee has breached any term of Section 5(a) (1) through (3) or (B) all or any
part of Section 5(a) is held or found invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in any action between the
Employee and the Company, in addition to any other remedies at law or in equity
the Company may have available to it, the Employee shall lose the right to
receive Performance Shares and any unvested Performance Shares shall be deemed
forfeited effective as of the date (A) the Company determines that Employee has
breached any term of Section 5(a) or (B) all or any part of Section 5(a) is held
or found invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction in an action between the Employee and the Company.

 

4

--------------------------------------------------------------------------------


 

(c)                                  The Employee and the Company agree that the
restrictions set forth in Section 5(a) are reasonable, including the geographic
area, duration as to time, and scope of activities restrained.  The Employee
further agrees that if any covenant contained in Section 5(a) is found by a
court of competent jurisdiction to contain limitations as to time, geographical
area, or scope of activity that are not reasonable and impose a greater
restraint than is necessary to protect the goodwill or other business interest
of the Company, then the court shall reform the covenant to the extent necessary
to cause the limitations contained in the covenant as to time, geographical
area, and scope of activity to be restrained to be reasonable and to impose a
restraint that is not greater than necessary to protect the goodwill and other
business interests of the Company and to enforce the covenants as reformed.

 

(d)                                 The covenants on the part of Employee in
this Section 5 are considered independent of any other agreement, and the fact
that the Employee has a claim against the Company, whether predicated upon this
Agreement or otherwise, is not a defense to enforcement of this Section 5.

 

6.                                Upon either of a Change in Control (as defined
below) or the Company’s ceasing to have publicly traded Common Stock as a result
of a business combination or other extraordinary transaction (either to be known
as a “Corporate Event”), in each case prior to the completion of the Performance
Period, the Performance Period shall be deemed complete and the Employee shall
have earned the Performance Shares as calculated in Section 2 above based on
Company Relative Placement as of the last day of the month prior to the month in
which the Corporate Event occurred, without any proration by reason of the
shortened Performance Period.

 

Total Shareholder Return at termination of the Performance Period shall be the
greater of (i) the result determined under Section 2 above or (ii) the result
determined under Section 2 above substituting for the Company average stock
price for the last month of the Performance Period the value of consideration
per share of such Common Stock received by a shareholder of the Company in
connection with the Corporate Event (the “Deemed Share Value”).

 

If the Corporate Event also meets the requirements of
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended and
the related regulations and guidance (collectively, “Section 409A”), then the
shares of Common Stock and cash earned (if any) shall be issued to the Employee
as provided in Section 3, except that if the Company ceases to have publicly
traded Common Stock, then, instead of any share of Common Stock that would
otherwise be issued, there shall instead be paid a single lump-sum payment of
cash in the amount equal to the aggregate of the Deemed Share Value for each
full and fractional share to which the Employee is entitled.

 

In all other cases, any benefits to which the Employee becomes entitled by
operation of this Section 6 shall be payable (i) on the date on which payment
would otherwise have been made had the Performance Period ended as originally
scheduled pursuant to Section 1 and (ii) in the form of a single lump-sum
payment.  Unless the Compensation Committee directs otherwise in advance of the
Corporate Event, the payment shall be made in cash and shall be in an amount

 

5

--------------------------------------------------------------------------------


 

equal to the sum of (1) the aggregate of the Deemed Share Value on the date of
the Corporate Event for each full and fractional share to which the Employee is
entitled, plus (2) interest compounded monthly from the date of the Corporate
Event to the date of payment at the prime interest rate set forth in the Wall
Street Journal (or, if such publication ceases to exist, a published interest
rate from a source approved by the Compensation Committee, in its sole
discretion), as adjusted from time to time.

 

“Change in Control” shall mean:

 

(I)                                   The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (I), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company or (iv) any acquisition by any entity pursuant to a transaction which
complies with clauses (1), (2) and (3) of subsection (III) of this definition;
or

 

(II)                              Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(III)                         Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the

 

6

--------------------------------------------------------------------------------


 

same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common equity of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination and (3) at least a majority
of the members of the board of directors of the corporation, or the similar
managing body of a non-corporate entity, resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(IV)                          Approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company, other than a liquidation or
dissolution in connection with a transaction to which subsection (III) applies.

 

7.                                This Agreement is not an employment agreement.
Nothing contained herein shall be construed as creating any employment
relationship other than one at will.

 

8.                                This Agreement shall inure to the benefit of
and be binding upon the heirs, legatees, distributees, executors and
administrators of the Employee and the successors and assigns of the Company. 
In no event shall Performance Shares granted hereunder be voluntarily or
involuntarily sold, pledged, assigned or transferred by the Employee other than
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order.

 

9.                                This Agreement shall be governed by the laws
of the State of Delaware, without giving effect to conflict of law rules or
principles.  Any action or proceeding seeking to enforce any provision of or
based on any right arising out of this Agreement may be brought against the
Employee or the Company only in the courts of the State of Delaware or, if it
has or can acquire jurisdiction, in the United States District Court for the
District of Delaware, and the Employee and the Company consent to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
action or proceeding and waives any objection to venue laid herein.

 

10.                         Employee agrees that as a condition to the award of
the Performance Shares hereby, that Employee shall pay to the Company at the
time or times requested by the Company, an amount of cash or shares of Common
Stock equal to the amount the Company is required by any governmental authority
to withhold for tax purposes with respect to any payment of earned Performance
Shares, unless the Employee makes other prior arrangements for such withholding
as may be approved by the Company.

 

11.                         The Employee shall have no rights of a shareholder
with respect to the shares of Common Stock potentially deliverable pursuant to
this Agreement unless and until such time as the ownership of such shares of
Common Stock has been transferred to the Employee.

 

7

--------------------------------------------------------------------------------


 

12.                         This Agreement shall supersede and control over any
other agreement between the Company and the Employee, whether entered previously
or entered subsequent to the date hereof, related to Performance Shares awarded
hereunder.

 

13.                         The following provisions shall apply to this
Agreement, notwithstanding any provision to the contrary:

 

(I)                                   This Agreement is intended to comply with
Section 409A and ambiguous provisions, if any, shall be construed in a manner
that is compliant with or exempt from the application of Section 409A.

 

(II)                              This Agreement shall not be amended in a
manner that would cause the Agreement or any amounts payable under the Agreement
to fail to comply with the requirements of Section 409A, to the extent
applicable, and, further, the provisions of any purported amendment that may
reasonably be expected to result in such non-compliance shall be of no force or
effect with respect to the Agreement.

 

(III)                         The Company shall neither cause nor permit any
payment, benefit or consideration to be substituted for a benefit that is
payable under this Agreement if such action would result in the failure of any
amount that is subject to Section 409A to comply with the applicable
requirements of Section 409A.

 

(IV)                          The Company shall neither cause nor permit any
adjustments to any equity interest to be made in a manner that would result in
the equity interest’s becoming subject to Section 409A unless, after such
adjustment, the equity interest is in compliance with the requirements of
Section 409A to the extent applicable.

 

(V)                               For purposes of Section 409A, each payment
under this Agreement shall be deemed to be a separate payment.

 

(VI)                          Notwithstanding any provision of this Plan to the
contrary, if the Employee is a specified employee as of the date of the
termination of the Employee’s employment, then any amounts or benefits which

 

(1)                                 are payable under this Agreement upon the
upon the Employee’s “separation from service” within the meaning of
Section 409A,

 

(2)                                 are subject to the provisions of
Section 409A,

 

(3)                                 are not otherwise excluded under
Section 409A, and

 

(4)                                 would otherwise be payable during the first
six-month period following such separation from service

 

shall be paid on the fifteenth business day next following the earlier of
(i) the expiration of six months from the date of the termination of the
Employee’s employment or (ii) the date of the Employee’s death.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto cause this Agreement to be executed as of
the date hereof.

 

 

CABOT OIL & GAS CORPORATION

 

 

 

 

 

/s/ Scott C. Schroeder

 

By:

Scott C. Schroeder

 

Title:

Vice President, Chief Financial Officer

 

 

& Treasurer

 

 

 

 

 

Employee:

 

 

 

 

 

[ Participant Name ]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A
COMPARATOR GROUP

 

BERRY PETROLEUM COMPANY

CIMAREX ENERGY COMPANY

CONCHO RESOURCES INC.

EQT CORPORATION

EXCO RESOURCES INC.

NEWFIELD EXPLORATION COMPANY

NOBLE ENERGY INC.

PIONEER NATIONAL RESOURCES COMPANY

PLAINS EXPLORATION & PRODUCTION COMPANY

QEP RESOURCES INC.

QUICKSILVER RESOURCES, INC.

RANGE RESOURCES CORPORATION

SOUTHWESTERN ENERGY COMPANY

SM ENERGY COMPANY

ULTRA PETROLEUM

WPX ENERGY, INC.

 

10

--------------------------------------------------------------------------------
